Exhibit 99.1 CARDIOME PHARMA CORP. National Instrument 51-102 - Section 11.3 To:Canadian Securities Administrators Re:Report of Voting Results for the Annual Meeting of Shareholders of Cardiome Pharma Corp. (the “Corporation”) held on June 11, 2007 (the “Meeting”) The following matters were put to a vote at the Meeting and the report on the voting results is as follows: 1.Election of Directors By a vote by way of show of hands, the following individuals were elected as directors of the Corporation to hold office until their successors are elected at the next annual meeting of the Corporation: Robert W. Rieder Jackie M. Clegg Peter W. Roberts Harold H. Shlevin Richard M. Glickman Douglas G. Janzen William L. Hunter 2.Appointment of Auditors By a vote by way of shows of hands, KPMG LLP, Chartered Accountants, were appointed auditors of the Corporation to hold office until the next annual meeting of the Corporation. 3.Remuneration of Auditors By a vote by way of shows of hands, the directors of the Corporation were authorized to fix the remuneration to be paid to KPMG LLP, Chartered Accountants, the auditors of the Corporation. CARDIOME PHARMA CORP. By: “Joseph A. Garcia” Joseph A. Garcia Corporate Secretary 1
